 

Exhibit 10.33

 

ASSIGNMENT, ASSUMPTION AND CONSENT AGREEMENT

 

This ASSIGNMENT, ASSUMPTION AND CONSENT AGREEMENT (the “Agreement”) is made and
entered into as of September __, 2019, among Intersect Beverage, LLC, a
California limited liability company (“Assignor”), Eastside Distilling, Inc., a
Nevada corporation (“Assignee”), and Agaveros Unidos de Amatian, S.A. de C.V., a
Mexican corporation of Amatian, Mexico (“Agaveros”).

 

WHEREAS, Assignor and Agaveros are parties to that certain Contract to Buy and
Sell, dated January 2, 2013, as amended and restated by that certain Exclusive
Purchase Agreement between the parties dated as of August 16, 2019 (as amended,
the “Agaveros Agreement”);

 

WHEREAS, Assignor and Assignee are parties to that certain Asset Purchase
Agreement dated as of September __, 2019 (the “Purchase Agreement”), pursuant to
which Assignee has purchased the Purchased Assets (as defined in the Purchase
Agreement), Assigned Contracts (as defined in the Purchase Agreement), and
Assumed Liabilities (as defined in the Purchase Agreement);

 

WHEREAS, one of the Assigned Contracts and Assumed Liabilities is the Agaveros
Agreement;

 

WHEREAS, under the Agaveros Agreement, Agaveros must give written consent to any
assignment of the Agaveros Agreement; and

 

WHEREAS, Agaveros has agreed to consent to the assignment contemplated under
this Agreement and desires to provide such consent.

 

NOW, THEREFORE, for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereby agree as
follows:

 

1. Capitalized Terms. Capitalized terms used but not defined herein shall have
the meanings for such terms that are set forth in the Purchase Agreement.

 

2. Assignment and Assumption of Agaveros Agreement. Subject to the terms and
conditions of the Purchase Agreement, effective as of the Closing (the
“Effective Time”):

 

a. Assignor hereby sells, assigns, transfers, conveys, and delivers
(collectively, the “Assignment”) to Assignee all of Assignor’s right, title,
benefit, privileges and interest in and to the Agaveros Agreement, as an
Assigned Contract and Assumed Liability with respect to obligations arising
after the Effective Time, in accordance with and subject to the terms of the
Purchase Agreement; and

 

b. Assignee hereby accepts the Assignment and assumes and agrees to observe and
perform all of the duties, obligations, terms, provisions and covenants, and to
pay and discharge all of the liabilities of Assignor to be observed, performed,
paid or discharged, in each case, to the extent arising at and from the
Effective Time, in connection with the Agaveros Agreement, as an Assigned
Contract and Assumed Liability in accordance with the Purchase Agreement.

 

PAGE 1 – ASSIGNMENT, ASSUMPTION AND CONSENT AGREEMENT

 

 

3. Consent by Agaveros.

 

a. As required under Section 6 of the Agaveros Agreement, by its signature
below, Agaveros hereby irrevocably consents to the assignment of the Agaveros
Agreement to Assignee as contemplated under the Purchase Agreement.

 

b. Agaveros acknowledges and agrees that the requirements of the Agaveros
Agreement with respect to the Assignment, including any requirements under
Section 6 and any requirement that Assignee enter into a separate agreement with
Agaveros, are hereby satisfied.

 

c. Agaveros acknowledges and agrees that the Assignment shall be effective as of
the Closing, and at such time, the Agaveros Agreement shall remain in full force
and effect.

 

4. Acknowledgement. Agaveros and Assignor hereby acknowledge, agree, represent
and warrant that as of the Effective Time:

 

  a. The Agaveros Agreement is in full force and effect; and         b. Each of
Agaveros and Assignor have fulfilled all of their respective obligations under
the Agaveros Agreement and are not aware of any breach of the Agaveros Agreement
by the other party. Agaveros and Assignor understand and agree that Assignee
shall not assume any Liability under the Agaveros Agreement to the extent
arising prior to the Effective Time.

 

5. Counterparts. This Agreement may be executed in any number of counterparts,
each of which when so executed and delivered shall be deemed an original, but
all such counterparts together shall constitute but one and the same instrument.

 

[SIGNATURE PAGE FOLLOWS]

 

PAGE 2 – ASSIGNMENT, ASSUMPTION AND CONSENT AGREEMENT

 

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

 

  ASSIGNOR:       INTERSECT BEVERAGE, LLC       By: /s/ Patrick J. Kilkenny  
Name: Patrick J. Kilkenny   Title: President         ASSIGNEE:       EASTSIDE
DISTILLING, INC.         By: /s/ Steven Shum   Name: Steven Shum   Title:
Interim Chief Executive Officer and Chief Financial Officer         AGAVEROS:  
    AGAVEROS UNIDOS DE AMATIAN, S.A. DE C.V.         By: /s/ Salvador Rivera
Cardona   Name: Salvador Rivera Cardona   Title: Chief Executive Officer

 

SIGNATURE PAGE – ASSIGNMENT, ASSUMPTION AND CONSENT AGREEMENT

 